Citation Nr: 0702890	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-11 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral pes 
planus.   
 
2.  Entitlement to service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1966 to April 1968 
and from August 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO rating decision which 
determined that new and material evidence had not been 
received to reopen a claim for service connection for 
bilateral pes planus.  In an October 2004 supplemental 
statement of the case, it appears that the RO reopened and 
denied the veteran's claim for service connection for 
bilateral pes planus.  While the RO considered the matter de 
novo in October 2004,  the Board is required to address the 
matter of whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).   

In November 2006, the veteran testified at a Board 
videoconference hearing.  

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for bilateral pes planus, but that 
additional development is necessary regarding the underlying 
service connection claim.  Accordingly, the matter of 
entitlement to service connection for pes planus, based on de 
novo review, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.




FINDINGS OF FACT

1.  The RO denied service connection for bilateral pes planus 
in January 1992, and the veteran did not appeal.  

2.  Evidence received since the January 1992 RO decision 
includes some evidence which is not cumulative or redundant, 
which relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 1992 RO decision that denied service 
connection for bilateral pes planus is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  New and material evidence has been received to reopen a 
claim for service connection for bilateral pes planus.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) recently 
addressed VA's duty to notify and assist in cases involving 
claims to reopen previously denied matters.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  The 
Board finds, however, that there is no need to discuss the 
impact of the VCAA on the matter resolved in the veteran's 
favor in the decision below.  

New and Material Evidence

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet. App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

The RO initially denied service connection for bilateral pes 
planus in October 1978.  A January 1992 RO decision denied 
service connection for bilateral pes planus on a de novo 
basis.  Those decisions were not appealed and are considered 
final.  
38 U.S.C.A. § 7105.  

The evidence considered at the time of the January 1992 
decision included the veteran's service medical records, 
post-service private and VA treatment records, and the 
veteran's own statements.  The RO denied service connection 
for bilateral pes planus on the basis that the medical 
evidence provided by the veteran established that his 
bilateral pes planus was a congenital condition without 
evidence that it was permanently aggravated by service.  The 
RO referred to post-service private treatment records.  

The veteran's service medical records for his first period of 
service from May 1966 to April 1968 do not specifically show 
complaints of or treatment for pes planus.  Such records do 
refer to treatment for left foot complaints.  On a medical 
history form at the time of the June 1965 enlistment 
examination, the veteran checked that he had cramps in his 
legs and that he did not have foot trouble.  The reviewing 
examiner noted that the veteran reported cramps in his legs 
with no sequelae.  The objective June 1965 enlistment 
examination report included a notation that the veteran's 
feet were normal.  An August 1966 treatment entry noted that 
the veteran reported that he slipped wrongly and hyper-
extended his left foot.  It was reported that the veteran's 
left foot was swollen and tender.  An August 1966 X-ray 
report, as to the veteran's left foot, indicated that he had 
hyperextension of the foot with pain in the left metatarsal 
region.  It was noted that the X-ray was negative.  A 
September 1966 entry noted that the veteran's left foot was 
swollen and exquisitely tender and that he limped.  The 
impression was contusion of the left foot.  

On a medical history form at the time of the April 1968 
separation examination, the veteran checked that he had 
cramps in his legs and that he did not have foot trouble.  
The reviewing examiner noted that the veteran complained of 
occasional severe headaches and that the evaluation was 
otherwise normal.  The objective April 1968 separation 
examination report included a notation that the veteran's 
feet were normal.  

The service medical records for the veteran's second period 
of service from August 1969 to May 1971 show that he was 
noted to have pes planus.  On a medical history form at the 
time of the July 1969 reenlistment examination, the veteran 
checked that he did not have foot trouble.  The reviewing 
examiner solely noted that the veteran was allergic to 
penicillin.  The July 1969 objective reenlistment examination 
report noted that the veteran had pes planus, second degree, 
that was not considered disabling.  A July 1970 treatment 
entry noted that the veteran was seen for a complaint of a 
corn of one year duration on the fourth toe of the right 
foot.  It was noted that the veteran was given acetic acid to 
apply at home.  No specific diagnosis was provided.  The 
April 1971 objective separation examination report included a 
notation that the veteran's feet were normal.  There was no 
reference to pes planus.  

Post-service private treatment records showed treatment for 
variously diagnosed foot problems including bilateral pes 
planus.  

A September 1977 history report from Bath Memorial Hospital 
noted that the veteran was seen with a chief complaint of 
painful feet.  He reported that he had recurrent pain in both 
feet and with a rather sudden onset of two to three months.  
The impression was arthritis of both feet.  The September 
1977 X-ray report, as to both of the veteran's feet, from 
such facility related an impression of a small bony 
protuberance arising from the mid shaft of the left 2nd 
metatarsal.  The September 1977 discharge summary noted that 
the veteran had pain in both feet over the past few months 
that came on rather suddenly and would ease at times and then 
recur.  The final diagnoses were pes planus, third degree, 
and arthritis of the left foot.  

A September 1978 VA hospital summary noted that the veteran 
had four years in the service with two years in the Army and 
two years in the Navy and that he had always had flat feet.  
The diagnoses included metatarsalgia and hallux valgus.  

A September 1978 VA treatment report noted diagnoses 
including flat feet.  A September 1978 VA consultation 
report, as to the veteran's back, noted that he stated that 
he had pain in his feet and knees in 1966 while he was in the 
Army, in basic training, and doing a great deal of walking.  
He reported that he was stationed in Missouri and had no real 
treatment and felt that his feet were flattened.  The veteran 
stated that the feet situation was ignored and that he worked 
on a rifle range for a year and had little trouble.  It was 
noted that he was in Vietnam for a period of ten months and 
that he was then discharged from the Army after a period of 
two years in 1968.  The veteran stated that he enlisted in 
the Navy from 1969 to 1971 and that he worked at various jobs 
and still had trouble with his feet and knees, but that he 
did not report the problems.  He noted that after that period 
of service, he still had trouble with burning of his feet and 
that he still worked at various jobs and was bothered by his 
feet.  As to the veteran's feet, the examiner noted that the 
veteran had a moderately flat longitudinal arch with cocking-
up of the toes and some metatarsal calluses.  It was noted 
that the veteran wore plastic arch supports that appeared to 
fit him well and have a longitudinal arch support and 
metatarsal bump.  The examiner noted that the veteran did 
show evidence of metatarsalgia with calluses with no X-ray 
changes noted in his feet.  

A January 1987 report from R. E. Craven, M.D., noted that the 
veteran had marked pes planus and marked pronation of the 
feet.  A January 1991 report from J. L. Toothaker, DPM, noted 
that he had treated the veteran intermittently since 1977 
with complaints of painful arches and ankles of the feet.  It 
was reported that the veteran had been treated with orthotic 
appliances.  Dr. Toothaker stated that the veteran was 
diagnosed as having bilateral pes planus and chronic plantar 
fasciitis.  Dr. Toothaker commented that the condition was 
congenital and not acquired.  It was noted that the veteran's 
family history was positive for pes planus and that it was 
also present in his daughter.  

The evidence received since the January 1992 RO decision 
includes service personnel records, additional private 
treatment records, additional VA treatment records, records 
from the Social Security Administration (SSA), a July 2004 
statement from the veteran's spouse, and statements and 
testimony from the veteran.  These records contain evidence 
of treatment, including recent treatment as well as surgery, 
for variously diagnosed foot problems, including pes planus.  

For example, a November 1991 patient physical and history 
report from Dr. Toothaker noted that the veteran complained 
of painful feet that had been present since 1977.  The 
provisional diagnosis was pes planus/plantar fasciitis.  A 
September 1994 statement from Dr. Toothaker noted that the 
veteran had been seen in his office since 1991 with 
complaints of bilateral pes planus and chronic plantar 
fasciitis.  A May 1996 treatment entry from Dr. Toothaker 
referred to an assessment of severe pes planus.  

SSA records indicated that the veteran was receiving 
disability benefits for disorders including bilateral flat 
feet.  

An October 2003 VA treatment entry noted that the veteran had 
a history that included flat feet.  As to a family history, 
it was noted that several family members had flat feet.  The 
diagnoses included flat feet, stable.  An April 2004 
treatment entry noted that the veteran presented with 
complaints involving painful bilateral feet due to severe pes 
planus, bilateral.  The veteran stated that the condition had 
been present all of his life.  The impression was severe 
flexible pes planus, bilateral.  

A July 2004 lay statement from the veteran's spouse indicated 
that she had known the veteran since 1969 and that he had 
suffered from constant pain and had taken pain medication.  
She stated that they also had a daughter who had problems 
with her feet as well as a granddaughter.  The veteran's 
spouse specifically stated that it was her opinion that the 
veteran's period of service aggravated his problem with his 
feet.  

An October 2004 VA treatment entry noted that the veteran 
presented with continued discomfort associated with a flat 
foot condition that he stated that he had suffered from since 
adolescence.  The assessment was apparently flat feet, 
congenital.  

At the November 2006 Board hearing, the veteran testified 
that he knew he had a problem with flat feet prior to service 
and that he took medication for the condition.  He reported 
that he sought treatment during service.  The veteran's 
representative indicated that the veteran was seeking service 
connection based on aggravation.  

The Board finds that the July 2004 lay statement from the 
veteran's spouse indicating that he had suffered from pain in 
his feet since 1969 and that his period of service aggravated 
his foot problems, is evidence that is both new and material.  
As noted previously, the January 1992 RO decision denied 
service connection for bilateral pes planus on the basis that 
the medical evidence established that the veteran's bilateral 
pes planus was a congenital condition without evidence that 
it was permanently aggravated by service.  The July 2004 lay 
statement addresses possible aggravation of the veteran's 
bilateral pes planus.  The evidence is considered credible 
for the purpose of determining whether new and material 
evidence has been submitted.  

Therefore, the Board finds that the evidence received since 
the January 1992 RO decision is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
his claim, and raises a reasonable possibility of 
substantiating the claim.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Board concludes that evidence received since 
the January 1992 RO decision is new and material, and thus 
the claim for service connection for bilateral pes planus is 
reopened.  

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for pes planus is reopened.  
To this extent only the benefit sought on appeal is allowed.


REMAND

As noted above, the veteran had active service from May 1966 
to April 1968 and from August 1969 to May 1971.  The veteran 
alleges that his bilateral pes planus existed prior to both 
periods of service and was aggravated by service.  The 
service medical records for the veteran's first period of 
service do not specifically include any reference to pes 
planus.  The veteran was treated for on a couple of occasions 
in August 1966 and September 1966 for left foot complaints 
and given an impression of a contusion.  The service medical 
records for his second period of service from August 1969 
show that he was noted to have second degree pes planus at 
the time of the July 1969 objective reenlistment examination.  
The April 1971 objective separation examination report 
included a notation that the veteran's feet were normal and 
did not refer to pes planus.  It is not in dispute that the 
veteran had pes planus that preexisted his second period of 
service.  For the purposes of this decision, the Board may 
likely concede that the pes planus existed prior to the 
veteran's first period of service as well.  What remains to 
be determined, however, is whether the veteran's preexisting 
bilateral pes planus was aggravated by service.  

While the report of the veteran's examination prior to 
separation from his second period of service does not show 
pes planus at all (much less that it had grown worse during 
service), the veteran specifically stated in his November 
2006 hearing that he had treatment for pes planus shortly 
(within a year or two) after service by a private doctor.  
The veteran indicated that the doctor's name was Smith or 
White.  Elsewhere in the record, the veteran speaks of a 
doctor named Blake or Rock.  Review of the claims file 
reveals that there are records of treatment from a Dr. Smith 
dating back to 1977.  It does not appear that any attempt was 
ever made to secure copies of treatment for foot problems by 
the named doctors from the years immediately following 
separation from service.  

Additionally, during his November 2006 video-conference 
hearing, the veteran's representative made a point of 
indicating that he was submitting additional evidence that 
would be mailed to the Board, with a waiver of RO review 
signed by the veteran.  While an attempt is being made to 
obtain any identified records of pertinent private treatment 
from the 1970s, an attempt should also be made to have the 
additional evidence specifically mentioned in November 2006 
added to the veteran's claims file. 

As noted above, the VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
The Board notes that pertinent caselaw has provided 
additional guidance as to the exact nature and extent of 
these duties.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The RO should take this opportunity to ensure 
such compliance, especially in light of recent pertinent 
caselaw.      

For the reasons stated above, this matter is REMANDED for the 
following:

1.  The RO should ensure that the 
appellant is issued a VCAA letter 
appropriate for his claim of entitlement 
to service connection for pes planus, 
which provides the notices required under 
the relevant portions of the VCAA, its 
implementing regulations, and pertinent 
caselaw.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a); 
See also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

2.  The RO should attempt to obtain any 
pertinent records of medical treatment or 
examination outstanding.  Specifically 
noted in this regard are records of 
medical treatment the veteran reports he 
was provided for foot problems in the 
years immediately after separation from 
service in 1971.  The RO should ask the 
veteran to provide names and addresses of 
any healthcare providers involved in such 
treatment and to assist in efforts to 
obtain copies of pertinent records for 
the file. 

3.  The RO should ask the veteran and his 
representative to provide a copy of the 
additional evidence discussed during the 
November 15, 2006 videoconference 
hearing,  which the representative 
indicated was going to be sent to the 
Board.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal on a de novo basis.  
The RO should be sure to address both 
direct service connection and service 
connection based on aggravation of a pre-
existing condition.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including identifying names and addresses of treating 
physicians, is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


